Case: 17-20168      Document: 00514570729         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                  United States Court of Appeals
                                                                           Fifth Circuit
                                    No. 17-20168                         FILED
                                  Summary Calendar                   July 25, 2018
                                                                    Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CARLOS PAUL GONZALEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-76-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Carlos Paul Gonzalez, federal prisoner # 82609-179, pleaded guilty to
one count of conspiring to commit mail and wire fraud and was sentenced to
135 months of imprisonment. He did not file a direct appeal. The district court
dismissed his motion under 28 U.S.C. § 2255 as barred by the waiver contained
in Gonzalez’s plea agreement.             Subsequently, Gonzalez filed a motion
requesting that the district court judge recuse himself and a motion for a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20168    Document: 00514570729     Page: 2   Date Filed: 07/25/2018


                                 No. 17-20168

default judgment. The district court found that there were no proceedings
pending before the court from which the district judge could recuse himself or
from which the Government could be in default and denied the motions.
Gonzalez appeals the denial of the motion to recuse.
      Under 28 U.S.C. § 455(a), a justice, judge, or magistrate of the United
States is required to recuse himself “in any proceeding in which his
impartiality might reasonably be questioned.” Section 455(b) requires that he
recuse himself in other specified circumstances, including proceedings where
he is personally biased. If “a judge’s partiality might reasonably be questioned,
recusal is required under § 455(a),” even if the circumstance is not covered by
§ 455(b). Andrade v. Chojnacki, 338 F.3d 448, 454 (5th Cir. 2003). As there
was nothing pending before the district court when Gonzalez filed his motion
for recusal, there was no proceeding from which the district court judge could
recuse himself under § 455.      Accordingly, Gonzalez’s recusal motion was
unauthorized and meaningless. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994).
      Gonzalez’s motions to expedite his appeal, for extraordinary relief, and
for oral argument are denied.
      AFFIRMED; MOTIONS DENIED.




                                       2